Citation Nr: 0024415	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  95-12 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for 
paranoid schizophrenia, currently rated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc. (PVA)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from October 1973 to 
March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in February 1995, a statement of the case was issued in March 
1995, and a substantive appeal was received in April 1995. 

The Board notes certain contentions by the veteran's 
representative regarding an additional claim of entitlement 
to a total rating based on individual unemployability due to 
service-connected disability.  It does not appear that this 
issue has been certified to the Board for appellate review.  
At any rate, the individual unemployability issue is moot in 
view of the following decision of the Board. 


FINDING OF FACT

The veteran's paranoid schizophrenia is manifested by active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.


CONCLUSION OF LAW

The criteria for entitlement to a 100 percent schedular 
evaluation for paranoid schizophrenia have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, DC 9203 (1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has requested an evaluation in excess of 50 
percent for paranoid schizophrenia.  Since this condition was 
previously service connected and rated, and the veteran is 
asserting that a higher rating is justified due to an 
increase in severity of the disability, his claim must be 
deemed "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  Under these circumstances, pursuant to its duty to 
assist, the VA may be required to provide a new medical 
examination to obtain evidence necessary to adjudicate the 
increased rating claim.  Id., citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  This obligation was satisfied 
by the May 1999 VA examination at the Allen Park VA Medical 
Center (VAMC) in Detroit, described below, and the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed.

The record reflects that service connection for paranoid 
schizophrenia was established by the RO in rating action in 
November 1978, at which time a 100 percent rating was 
assigned under DC 9203, effective as of March 30, 1977.  The 
100 percent rating remained in effect for nearly 10 years 
until the RO reduced it to 70 percent in July 1986, effective 
from October 1, 1986.  Subsequently, in December 1987, the RO 
further reduced the veteran's evaluation from 70 percent to 
50 percent, effective as of March 1, 1988.  In a November 
1994 rating decision, the RO denied entitlement to an 
increased rating, and the veteran has appealed that decision.

The medical evidence in the claims file indicates that the 
veteran has been constantly treated for paranoid 
schizophrenia since shortly after his release from active 
duty in 1977.  He has been hospitalized by the VA for that 
condition on a regular basis, has been found incompetent for 
VA purposes at least twice, judicially committed for 
psychiatric evaluation and treatment on at least two 
occasions, and judicially placed in a guardianship on at 
least one occasion.  There is no evidence, save the veteran's 
internally inconsistent reports, that he has ever worked 
after his release from active duty, other than perhaps doing 
occasional piecework.  The veteran has variously reported 
that he has from one to five children, that he lives at a 
home he owns (although his status as a homeless veteran has 
been well-documented), that his girlfriend "hinders him 
through robotics," that he was irradiated by the Navy during 
his service, and that his thoughts are audible to people 
"who test my thinking."  He has claimed that Ford Motor 
Company and others "stole" valuable engineering designs he 
created.  He has claimed to be "working in conjunction with 
the Police Department, Law Enforcement Agency, Department of 
Defense, especially in the medical field," and a university 
student.  He has reported having combat experience in the 
Philippines and Japan (during the period 1973 to 1977).  In 
conversations with VA social workers and counselors during 
1996 and 1997 the veteran reportedly exhibited bizarre or 
inappropriate behavior or verbal responses on a number of 
occasions.

Socially, the veteran appears to have no friends or 
acquaintances other than the most intimate, e.g. his mother 
and a reported girlfriend.  He has been divorced once, and 
his former wife has custody of the veteran's minor child, 
with whom the veteran appears to have no interaction.

An April 1994 petition filed with the Wayne County, Michigan, 
Probate Court by a VA physician indicated that the veteran 
was "grossly thought disordered . . . . delusional," with 
sometimes unintelligible speech.  During a May-June 1994 
hospitalization at the VAMC, the veteran reported hearing 
voices.  He improved somewhat with medication, and at the 
time of discharge was found to have a Global Assessment of 
Functioning (GAF) scale score of 60, indicating moderate 
symptomatology, including, e.g., few friends and conflicts 
with peers or co-workers.  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders 44-47 (4th Ed. 1994) (DSM-IV).  GAF scores are 
intended to be the clinician's judgment of the individual's 
overall level of functioning due to psychological factors, 
and are not to consider "physical (or environmental) 
limitations."  Id.  

A May 1995 VA compensation examination at the Allen Park VAMC 
noted that the veteran "intended sometime to become a drug 
counselor after some college education," although he also 
stated that he had been admitted "four to six times" in the 
prior two years for psychiatric care at the Detroit and 
Battle Creek VAMCs and advised the physician that his 
television spoke to him.  He reported no "serious problem 
with the law," although the claims file indicates that he 
has been incarcerated for felonies twice.  A GAF of 70 was 
assigned, indicating "mild" symptomatology from 
schizophrenia, "generally functioning pretty well."  The 
Board rejects this assessment as manifestly inconsistent with 
the factual background presented by the record.

In July and August 1996, the veteran was hospitalized at the 
Battle Creek for nearly two months for treatment of his 
paranoid schizophrenia.  At the time of admission, the 
veteran had been committed for treatment by court order and 
believed that he was suffering from "some type of poisoning 
which he received in 1976" and talked of an implant in his 
brain.  He was described as easily agitated, "very 
delusional" and paranoid, with no insight and poor judgment.  
He did appear well-oriented.  Over the course of his 
inpatient treatment he was said to have responded well, and 
to have gotten along well with staff and other patients.  At 
the time of discharge, he was non-delusional and had good 
insight and judgment.  The treating psychiatrist assigned a 
GAF of 80, indicating that any symptoms were assessed as 
transient and expectable reactions to psychosocial stressors, 
and that there was no more than slight impairment in social 
or occupational functioning.  Again, this GAF appears wholly 
inconsistent with the veteran's well-documented history, and 
the Board will place greater reliance on the objectively 
documented manifestations of the veteran's behavior than on 
the GAF score.

The veteran was scheduled for a follow-up appointment one 
month following discharge.  However, he did not do so.  The 
veteran was next seen in December 1996, when he informed a VA 
physician treating him for a foot condition that he was 
homeless.  He was sent to a social worker to whom he 
complained about his service connected compensation payments 
and about his medical treatment.  The veteran insisted that 
the social worker have someone soak his feet.  When the VA 
employee replied that an appointment could be scheduled, the 
veteran left "very agitated."  He was seen by a VA 
vocational rehabilitation specialist in February 1997, at 
which time he appeared confused, with poor judgment, and 
refused to fill out paperwork to reopen his case.  He was 
asked to leave the office and did so.  Later that month the 
veteran was seen at the same office claiming to be a VA 
vocational counselor.

In January 1999, the veteran was admitted to the Allen Park 
VAMC "preoccupied with MRI and sending radiation to him by 
other people and feeling paranoid."  Because the veteran was 
assessed as psychotic at the time of his admission, a 
petition was filed with a court of appropriate jurisdiction 
for his commitment to the facility, which was granted.  Over 
the course of the hospitalization, the veteran received 
medication and his condition improved.  The veteran's GAF was 
assessed as 55 on admission and 60 upon discharge, both 
scores indicating moderate difficulty in social and 
occupational functioning, e.g., few friends, and conflicts 
with peers or co-workers.  The veteran reported that he would 
"go to a friend's house" upon discharge, but there is no 
indication that he did so, and was reported to be homeless at 
the time of his next admission for VA psychiatric treatment 
in May 1999.

One week following the veteran's discharge from his May 1999 
admission, he received a VA psychiatric examination for 
compensation and pension purposes.  The examiner reported 
that he veteran was currently living with his mother, though 
he had been homeless for the last 10 or 11 years.  The 
examiner noted the veteran's history of multiple psychiatric 
hospitalizations since 1978.  The veteran appeared to be 
interested in finding employment, but had not done so, and 
was anxious about that.  He reported occasional auditory 
hallucinations, including "little demons."  He stated that 
he believed his thoughts were being telegraphed into the TV 
and reported that the radio was also able to pick up his 
thoughts and broadcast his thoughts.  He stated that his 
current goal was to find a job and go back to school.  The 
veteran gave information which the examiner assessed as 
probably fictitious about his wife and children, and was 
unable to remember where he had worked in the past year.  The 
veteran had a good fund of general knowledge and intact 
judgment.  The examiner's assessment was of paranoid 
schizophrenia, and a GAF score of 45 was assigned, indicating 
serious impairment in social or occupational functioning, 
e.g., no friends or inability to keep a job.

As noted above, assessment of the severity of the veteran's 
psychiatric disability has varied, with indications that his 
condition may improve from time to time.  In this regard, the 
Board notes that where a condition consists of both an active 
stage and an inactive stage (during which the condition 
improves), VA must provide an adequate examination during the 
active stage and evaluate the nature and extent of the 
veteran's disability based on that examination and other 
evidence of record.  See Ardison v. Brown, 6 Vet. App. 405, 
407-408 (1994).

At the time the veteran's original claim was filed, paranoid 
schizophrenia was evaluated using criteria from the general 
rating formula for psychotic disorders.  38 C.F.R. § 4.132, 
DC 9203 (1994).  Under this formula, a 50 percent rating was 
appropriate where there was considerable impairment of social 
and industrial adaptability.  Where there was serious 
impairment of social and industrial adaptability, a 70 
percent rating was appropriate.  Finally, a 100 percent 
(total) disability rating was assigned where there were 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities including 
paranoid schizophrenia, effective as of November 7, 1996.  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The effective date rule established by 38 U.S.C.A. 
§ 5110(g) (West 1991), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; see Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

Under the rating criteria presently in effect (contained in 
38 C.F.R. § 4.130, DC 9203 as revised), paranoid 
schizophrenia is evaluated using criteria from the general 
rating formula for mental disorders.  Under this formula, a 
50 percent rating is appropriate where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to maintain effective relationships.  A 
100 percent rating is for application where there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting one's self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place;memory loss for names of 
close relatives, one's own occupation or one's own name.

The evidence of record clearly shows significant occupational 
impairment.  There are no documented periods of employment of 
any duration whatsoever.  Moreover, there appears to be 
significant social impairment as well.  In this regard, the 
evidence does not suggest that the veteran has any 
significant social contact other than with his mother and 
possibly a girlfriend.  He clearly has regular delusions 
and/or hallucinations which would appear bizarre an 
inappropriate to acquaintances or co-workers.  His past 
psychotic episodes have led to his commitment to VA hospitals 
on a number of occasions, at least two findings of 
incompetency for VA purposes, and a judicial guardianship.  
The veteran's treatment and hospitalization record also 
suggests that regular gainful employment is highly 
improbable.  

After considering the totality of the evidence, the Board 
believes that the disability picture presented more nearly 
approximates a situation where there are psychotic 
manifestations of such extent, severity, depth, persistence 
and bizarreness as to produce total social and industrial 
inadaptability and impairment.  Accordingly, a 100 percent 
schedular rating under the old rating criteria is warranted.  
38 C.F.R. §§ 4.7, 4.132, Code 9203 (1994).  In making this 
determination, the Board has resolved all reasonable doubt in 
the veteran's favor.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a 100 percent schedular rating for paranoid 
schizophrenia is warranted.  To this extent, the appeal is 
granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



